                                  UNITED STATES DISTRICT COUl T
                                                                                            FILED
                                SOUTHERN DISTRICT OF CALIFOJ NIA                             SEP 1 3 2019

 UNITED STATES OF AMERICA,                                                            CLERK US DISTRICT COURT
                                                                                   SOUTHERN D1S1.RICT OF CALIFORNIA
                                                               Case No. 19C~           ,,
                                                                                        r An V.
                                                                                                  .         DEPUTY



                                            Plaintiff,
                         vs.
                                                               JUDGMENT OF DISMISSAL
 JESUS ANTONIO LUCERO-DIMAS,


                                         Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

•     the Court has granted the motion of the Government for dismissal, without prejudice; or

      the Court has granted the motion of the defendant to dismiss the Indictment; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment:
      8:1325{a)(l) -Attempted Unlawful Entry by an Alien (Misdemeanor)(l); 8:1326{a),(b) -Attempted Reentry of
      Removed A l = i e : . . : , n ( c o 2 ) ' - - - - - - - - - - - - - - - - - - - - - - - - - - -




Dated:   9/9/2019
               -=---------
                                                         Hon. Larry Alan Bums
                                                         Chief United States District Judge
